*648OPINION.
Phillips :
The petitioner pleads that determination and collection of the tax here involved is barred by the period of limitations prescribed by statute and also sets up a defense upon the merits to such tax liability. The facts in the instant case bring it squarely within the decision of this Board in Wirt Franklin v. Commissioner, 7 B. T. A. 636, holding that in such circumstances as here exist the determination or collection of deficiencies would be barred after April 1, 1924, in the absence of some such factor as an estoppel against the taxpayer. In view of our decision upon this question it becomes unnecessary to examine into the defense which is raised upon the merits.
Reviewed by the Board.
Decision will be entered for the petitioner.